2004 WI 141
In the Matter of Disciplinary Proceedings Against John A. Krueger, Attorney at Law: Office of Lawyer Regulation, Complainant,
v.
John A. Krueger, Respondent.
No. 04-2496-D.
Supreme Court of Wisconsin.
Opinion Filed: November 17, 2004.
The Court entered the following order on this date:
On September 22, 2004, the Office of Lawyer Regulation (OLR) filed a disciplinary complaint against Attorney John A. Krueger asking this court to impose reciprocal discipline identical to that imposed on Attorney Krueger by the Minnesota Supreme Court. That court suspended Attorney Krueger's Minnesota law license for 30 days, effective July 26, 2004. On September 23, 2004, this court issued an order to show cause directing Attorney Krueger to show cause in writing by October 13, 2004 why the imposition of the identical discipline imposed by the Minnesota Supreme Court would be unwarranted. Attorney Krueger failed to respond to the order to show cause.
Attorney Krueger was admitted to practice law in Wisconsin in 1991 and he became licensed to practice law in Minnesota in 1990.
The 30-day suspension in Minnesota resulted from misconduct involving: notarizing a client release that contained a forged client signature; endorsing settlement checks that contained a forged client signature and withdrawing attorney's fees from the settlement proceeds; failure to supervise a non-lawyer employee thus enabling the employee to negotiate and settle personal injury claims on behalf of a deceased client and to secure the forged client signatures on the release and settlement checks; and failure to timely-file state and federal income tax returns in 1996 and 1997.
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court should not accept as final the misconduct finding; or the misconduct justifies substantially different discipline here. Neither OLR nor Attorney Krueger contend, nor does this court find, that any of these three exceptions exist.
Accordingly,
IT IS ORDERED that the license of John A. Krueger to practice law in the State of Wisconsin be suspended for 30 days, effective the date of this order;
IT IS FURTHER ORDERED that Attorney Krueger shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.